1
2
3                                                        JS-6
4
5
6
7
8
9                      UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11
12   JAMES RUTHERFORD, an                  Case No.: 5:18-cv-00759-MWF-SHK
     individual,
13
14   Plaintiff,                             ORDER FOR DISMISSAL WITH
                                            PREJUDICE
15   v.
16
     AUTOZONE –LA QUINTA, CA, a
17   business entity of unknown form;
18   JANICE B. MORGAN, Trustee of
     the JANICE B. MORGAN
19   REVOCABLE TRUST dated June
20   23, 1997; and DOES 1-10, inclusive,

21                  Defendants.
22
23
24
25
26
27
28
                                     ORDER
                            DISMISSAL WITH PREJUDICE
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Autozone- La
3    Quinta, CA and Janice B. Morgan, Trustee of the Janice B. Morgan Revocable
4    Trust (“Defendants”), the Court hereby enters a dismissal with prejudice of
5    Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall
6    bear his or its own costs and attorneys’ fees.
7          IT IS SO ORDERED.
8
     DATED: November 7, 2018
9
10
                                      UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          1
                                  XXXXXXXXXXX ORDER
                                   [PROPOSED]
                               DISMISSAL WITH PREJUDICE
